Opinion by
Judge Lindsay:
Section 32, chap. 26, General Statutes, authorizes clerks to tax as costs “one copy of any pleadings or exhibits obtained by the successful party or parties.” This provision applies to all clerks, and must, therefore, include the clerk of this court. Copy of the record on file is substantially a copy of the pleadings and exhibits in the cause, and it comes within the letter and spirit of the section referred to.
The one file is not the property or record of the appellant. It is a public record, over which he has no control. He may have a copy of it, in order that he may prepare his appeal for hearing, and if he succeeds in reversing the judgment appealed from, the expense legally incurred in obtaining said copy may be taxed as costs in his favor. The costs of no more than one copy can be taxed, however numerous the appellants may be.
The motion to correct the taxation of costs in this case is overruled.